Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received April 5, 2021 has been entered and made of record. 
In view of the amendment to the claims, the amendment to Claims 1-6, 9-10, 12-14 are acknowledged. Claims 1-14 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "calculates the noise reduction intensity that changes in a direction" in “wherein the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity that changes in a direction as the superimposing rate of . There is insufficient antecedent basis for this limitation in the claim.
To recite "calculates the noise reduction intensity that changes in a direction", it is first necessary to have "a noise reduction intensity that changes in a direction". Although the limitation “a fluorescence image noise reduction intensity calculation unit configured to calculate a noise reduction intensity to be applied to the noise reduction processing” recites “a noise reduction intensity”, it does not explicitly disclose that the noise reduction intensity changes in the direction.
Applicant is respectfully suggested to amend the limitation from "calculates the noise reduction intensity that changes in a direction" to “calculates the noise reduction intensity, the noise reduction intensity changes in a direction ..."

Claim 2 recites the limitation "a noise reduction intensity" in “the fluorescence image noise reduction intensity calculation unit calculates a noise reduction intensity having a value which makes a noise level of the noise reduced fluorescence image substantially coincide with the noise level of the visible light image forming the superimposed image”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is rejected to as being dependent upon a rejected base claim. 

Claim 4 recites the limitation "a noise reduction intensity" in “the fluorescence image noise reduction intensity calculation unit calculates a noise reduction intensity having a value .  There is insufficient antecedent basis for this limitation in the claim.

Claims 5-12 are rejected to as being dependent upon a rejected base claim. 

Claims 13-14 recites limitations do not read or further define over the limitations of claim 1 above. Therefore, claims 13-14 are rejected for the same reasons as set forth in claim 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over On, US PG Pub. No. 20110317043 (herein referred to as ON) in view of Iketani, US PG Pub. No. 20070073104 (herein referred to as Iketani). 

Regarding Claim 1, On teaches an image processing apparatus comprising: 
a fluorescence image noise reduction unit (On, ¶0073, “special light noise reduction section”; where the special light is ¶0123, “Fluorescence emitted from a fluorescent substance”) configured to execute noise reduction processing on a fluorescence image (On, ¶0039, “reduces an amount of noise included in the special light image”) and generate a noise reduced fluorescence image (On, ¶0123, “an in vivo image”); and 
an image superimposing unit (On, Fig 3, element 219, "output section" connected to elements 211, 213, 215, 217 for normal light and elements 212, 214, 218 for special light); configured to generate a superimposed image of a visible light image with the noise reduced fluorescence image  (On, ¶0124, “auto fluorescence imaging”); 
\\a fluorescence image noise reduction intensity calculation unit configured to calculate a noise reduction intensity to be applied to the noise reduction processing; and 
, wherein 
the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity that changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction,\\
the noise reduction processing (On, ¶0039, “reduces an amount of noise included in the special light image based on the normal light motion vector information calculated by the normal light motion vector information calculation section”) includes processing for adjusting a noise level of the fluorescence image to be closer to a noise level of the visible light image forming the superimposed image (On, ¶0050, "normal light and special light image are acquired at the same time”, see also FIG 1; ¶0050, “the calculation target special light motion vector basically coincides with the normal light vector. Therefore, the special light motion vector can be more accurately calculated by calculating the normal light motion vector using the normal light image that is brighter than the special light image instead of directly calculating the special light motion vector”), and 
the fluorescence image noise reduction unit (On, ¶0073, “special light noise reduction section”; where the special light is ¶0123, “Fluorescence emitted from a fluorescent substance”), the image superimposing unit (On, Fig 3, element 219, "output section" connected to elements 211, 213, 215, 217 for normal light and elements 212, 214, 218 for special light; and ¶0124, “auto fluorescence imaging”), \\the  fluorescence image noise reduction intensity  are each implemented via at least one processor (On, ¶0096, “A computer may be caused to execute an image signal processing program (software) to read and process the information recorded in the recording medium”).

On does not expressly disclose:
a fluorescence image noise reduction intensity calculation unit configured to calculate a noise reduction intensity to be applied to the noise reduction processing; and 
a superimposing rate setting unit configured to set a superimposing rate of each image,  which is applied to superimposition processing of a visible light image and the noise reduced fluorescence image executed by the image superimposing unit and even in a case where the superimposing rate is changed, wherein 
the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity that changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction,
\\the fluorescence image noise reduction unit, the image superimposing unit\\ the fluorescence image noise reduction intensity calculation unit, and the superimposing rate setting unit \\are each implemented via at least one processor\\.

However, Iketani teaches:
a fluorescence image noise reduction intensity calculation unit (Iketani, ¶0065, the noise reduction circuit) configured to calculate a noise reduction intensity to be applied to the noise reduction processing (Iketani, ¶0065, “The normal image signals and the fluorescent image signals are input to the noise reduction circuit after gain adjustment. Noise in the fluorescent image signals must increase at the Auto Gain Controller circuit because the gain of the fluorescent image signals is increased thereat. Therefore, the noise in the fluorescent image signals is reduced by the noise reduction circuit); and
a superimposing rate setting unit (Iketani, ¶0041, “video processor” with a ¶0041, "mode switch and a level-set switch") configured to set a superimposing rate of each image (Iketani, ¶0076, "using the level-set switch, the user can decide in what proportion the fluorescent image is synthesized into the resulting image"; ¶0044, "When the selected mode is the synthesized image mode, a synthesized image is displayed on the monitor") which is applied to superimposition processing of a visible light image (Iketani, ¶ABSTRACT, "A synthesized image is obtained by mixing a luminance signal of the normal image and a luminance signal of the fluorescent image in a predetermined proportion") and the noise reduced fluorescence image executed by the image superimposing unit (Iketani, ¶0065, "noise in the fluorescent image signals is reduced by the noise reduction circuit ... and input into an image synthesizing circuit") and even in a case where the superimposing rate is changed (Iketani, ¶0076, "using the level-set switch, the user can decide in what proportion the fluorescent image is synthesized into the resulting image"), wherein 
the fluorescence image noise reduction intensity calculation unit (Iketani, ¶0065, the noise reduction circuit) calculates the noise reduction intensity that changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction (Iketani, ¶0041, The "mode switch and a level-set switch" allows the user to decide in what proportion the fluorescent image is synthesized into the resulting image. ¶0065, “The normal image signals and the fluorescent image signals are input to the noise reduction circuit after gain adjustment. Noise in the fluorescent image signals must increase at the Auto Gain Controller circuit because the gain of the fluorescent image signals is increased thereat. Therefore, the noise in the fluorescent image signals is reduced by the noise reduction circuit ... After noise reduction, the fluorescent image signals are input to an image synthesizing circuit”. A higher (lower) proportion of fluorescent image selected for the synthesized image translates into higher (lower) gain in the AGC circuit, and consequently, more (less) noise to reduce in the noise reduction circuit).
\\the fluorescence image noise reduction unit, the image superimposing unit\\ the  fluorescence image noise reduction intensity calculation unit (Iketani, ¶0065, the noise reduction circuit), and the superimposing rate setting unit (Iketani, ¶0041, “video processor” with a ¶0041, "mode switch and a level-set switch") \\are each implemented via at least one processor\\.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Iketani into the system or method of On in order to (Iketani, para. 0018) synthesize the normal image signals and fluorescent image signals, by (Iketani, para. 0067-0068) mixing the luminance signals of the fluorescent image signal and the visible light image signal in a predetermined proportion  preferably set by an input switch. Moreover, (Iketani, para. 0065), the noise reduction circuit reduces noise in the incoming fluorescent image signal acquired from gain adjustment prior to synthesizing the images to create a less noisy superimposed image.


    PNG
    media_image1.png
    482
    757
    media_image1.png
    Greyscale

FIGURE 1 from ON showing that the normal light and special light images are acquired at the same time from a target object. The noise vectors VA1 and VA2, basically coincide with each other. 

    PNG
    media_image2.png
    568
    849
    media_image2.png
    Greyscale

FIGURE 3 from ON showing element 219, "output section", connected to elements 211, 213, 215, 217 for normal light and elements 212, 214, 218 for special light.

Regarding Claim 2, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 1, wherein: 
(On, FIG 10, element 216 and FIG 11 element 216 "special light motion vector information calculation section") calculates a noise reduction intensity having a value which makes a noise level of the noise reduced fluorescence image substantially coincide with the noise level of the visible light image (On, ¶0050, "normal light and special light image are acquired at the same time”, see FIG 1; ¶0050; “the calculation target special light motion vector basically coincides with the normal light vector. Therefore, the special light motion vector can be more accurately calculated by calculating the normal light motion vector using the normal light image that is brighter than the special light image instead of directly calculating the special light motion vector”, ¶0111 "the special light motion vector information calculation section that calculates the special light motion vector information based on the normal light motion vector information") forming the superimposed image (On, Fig 3, element 219, "output section" connected to elements 211, 213, 215, 217 for normal light and elements 212, 214, 218 for special light, and ¶0124, “auto fluorescence imaging”).  

    PNG
    media_image3.png
    483
    724
    media_image3.png
    Greyscale

FIGURE 10 from ON showing element 216 "special light motion vector information calculation section”

    PNG
    media_image4.png
    743
    1201
    media_image4.png
    Greyscale

FIGURE 11 from ON showing the detail of element 216 "special light motion vector information calculation section”

Regarding Claim 3, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 2, further comprising: 
a visible light image noise level estimation unit configured to (On, Fig. 3, element 215 "Normal light motion vector information calculation section") estimate the noise level of the visible light image (On, ¶0007, “a normal light motion vector information calculation section that calculates normal light motion vector information based on a feature quantity included in the normal light image, the normal light motion vector information indicating a motion vector between a plurality of normal light images”); and 
a fluorescence image noise level estimation unit configured to (On, FIG 12, "normal light motion vector information acquisition process") estimate the noise level of the fluorescence image (On, ¶0101, “the normal light motion vector information is read from memory”), wherein 
(On, ¶0101, “the special light motion vector is calculated using the normal light motion vector information”), and 
the visible light image noise level estimation unit (On, Fig. 3, element 215 "Normal light motion vector information calculation section") and the fluorescence image noise level estimation unit (On, FIG 12, "normal light motion vector information acquisition process") are each implemented via at least one processor (On, ¶0096, “A computer may be caused to execute an image signal processing program (software) to read and process the information recorded in the recording medium”).  

    PNG
    media_image5.png
    740
    608
    media_image5.png
    Greyscale

FIG 12, "normal light motion vector information acquisition process"

Regarding Claim 4, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 2, wherein: 
the fluorescence image noise reduction intensity calculation unit (On, FIG 10, element 216 and FIG 11 element 216 "special light motion vector information calculation section") calculates a noise reduction intensity having a value which makes a noise level of the noise reduced fluorescence image substantially coincide with the noise level of the visible light image forming the superimposed image (On, ¶0050, "normal light and special light image are acquired at the same time, see FIG 1; ¶0050, the calculation target special light motion vector VA2 basically coincides with the normal light vector VA1. Therefore, the special light motion vector VA2 can be more accurately calculated by calculating the normal light motion vector VA1 using the normal light image that is brighter than the special light image instead of directly calculating the special light motion vector VA2”) even in a case where the superimposing rate is changed (Iketani, ¶0068, “the luminance level of the synthesized image signals is kept to the coinciding luminance level that is adjusted at the AGC circuit”. ¶0064, “At the AGC circuit, the gain adjustment is carried out so that a luminance level of the normal image signals coincides with that of the fluorescent image signals”).  

Regarding Claim 5, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 4, wherein: 
the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity (On, FIG 10, element 216 and FIG 11 element 216 "special light motion vector information calculation section") that increases as the superimposing rate of the noise reduced fluorescence image increases (Iketani, ¶0041, The "mode switch and a level-set switch" allows the user to decide in what proportion the fluorescent image is synthesized into the resulting image. ¶0065, “The normal image signals and the fluorescent image signals are input to the noise reduction circuit after gain adjustment. Noise in the fluorescent image signals must increase at the Auto Gain Controller circuit because the gain of the fluorescent image signals is increased thereat. Therefore, the noise in the fluorescent image signals is reduced by the noise reduction circuit, which can be, for example a median filter. After noise reduction, the fluorescent image signals are input to an image synthesizing circuit”. A higher (lower) proportion of fluorescent image selected for the synthesized image translates into higher (lower) gain in the AGC circuit, and consequently, more (less) noise to reduce in the noise reduction circuit). 
	 Upon further consideration, Examiner broadly interprets ‘that increases as the superimposing rate of the noise reduced fluorescence image increases’ as captured in reference to Iketani, paragraphs 0041 and 0065, as above. Therefore, claim 5 is respectfully reconsidered as not an allowable matter.

Regarding Claim 6, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 4, further comprising: 
a visible light image noise level estimation unit configured to (On, Fig. 3, element 215 "Normal light motion vector information calculation section") estimate the noise level of the (On, ¶0007, “a normal light motion vector information calculation section that calculates normal light motion vector information based on a feature quantity included in the normal light image, the normal light motion vector information indicating a motion vector between a plurality of normal light images”); and 
a fluorescence image noise level estimation unit configured to (On, FIG 12, "normal light motion vector information acquisition process") estimate the noise level of the fluorescence image (On, ¶0101, “the normal light motion vector information is read from memory”), wherein 
the fluorescence image noise reduction intensity calculation unit (On, FIG 10, element 216 and FIG 11 element 216 "special light motion vector information calculation section") calculates the noise reduction intensity by applying the noise level of the visible light image, the noise level of the fluorescence image (On, ¶0101, “the special light motion vector is calculated using the normal light motion vector information”), and the superimposing rate (Iketani, ¶0041, The "mode switch and a level-set switch" allows the user to decide in what proportion the fluorescent image is synthesized into the resulting image. ¶0065, “The normal image signals and the fluorescent image signals are input to the noise reduction circuit after gain adjustment. Noise in the fluorescent image signals must increase at the Auto Gain Controller circuit because the gain of the fluorescent image signals is increased thereat. Therefore, the noise in the fluorescent image signals is reduced by the noise reduction circuit, which can be, for example a median filter. After noise reduction, the fluorescent image signals are input to an image synthesizing circuit”. A higher (lower) proportion of fluorescent image selected for the synthesized image translates into higher (lower) gain in the AGC circuit, and consequently, more (less) noise to reduce in the noise reduction circuit), 
(On, Fig. 3, element 215 "Normal light motion vector information calculation section") and the fluorescence image noise level estimation unit (On, FIG 12, "normal light motion vector information acquisition process") are each implemented via at least one processor (On, ¶0096, “A computer may be caused to execute an image signal processing program (software) to read and process the information recorded in the recording medium”).
	 Upon further consideration, Examiner broadly interprets ‘superimposing rate’ is captured in reference to Iketani, paragraphs 0041 as the proportion of fluorescent image to visible light image. Therefore, claim 6 is respectfully reconsidered as not an allowable matter.

Regarding Claim 12, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 1, further comprising: 
an imaging unit (On, Fig. 3, endoscope system) configured to execute processing for imaging the visible light image and the fluorescence image (On, ¶0050, "normal light and special light image are acquired at the same time”, FIG 3. showing elements 101-103, 201-205 for light acquisition and elements 211, 213, for normal light processing and elements 212, 214, for special light processing), wherein 
the imaging unit (On, Fig. 3, endoscope system)  is implemented via at least one processor (On, ¶0096, “A computer may be caused to execute an image signal processing program (software) to read and process the information recorded in the recording medium”).

Regarding Claim 13, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing method executed by an image processing apparatus, the method comprising limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 13 is rejected for the same reasons as set forth in claim 1, above.  
Regarding Claim 14, the combination of On and Iketani teaches its base claim. The combination further teaches the non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute an image processing including method (On, ¶0096, “A computer may be caused to execute an image signal processing program”), the method comprising limitations do not read or further define over the limitations of claim 1 above. Therefore, claim 14 is rejected for the same reasons as set forth in claim 1, above.
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over On, US PG Pub. No. 20110317043 (herein referred to as ON) in view of Iketani, US PG Pub. No. 20070073104 (herein referred to as Iketani) and in further view of Uji, et. al., US PG Pub. No. 20160331224 (herein referred to as Uji). 

Regarding Claim 7, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 1, wherein 
the fluorescence image noise reduction unit includes a look-up table including corresponding data of a noise reduction intensity (On, ¶0117, “The noise amount estimation section may acquire relationship information (i.e. noise model as shown in FIG 9 or table data)”) and a filter size (Uji, ¶0059, filter size), and 
On does not expressly disclose:
acquires a filter size associated with the noise reduction intensity calculated by a fluorescence image noise reduction intensity calculation unit from the look-up table, applies a filter having the acquired filter size to a fluorescence image, and generates a noise reduced fluorescence image
However, Uji teaches:
acquires a filter size associated with the noise reduction intensity calculated by a fluorescence image noise reduction intensity calculation unit from the look-up table, applies a filter having the acquired filter size to a fluorescence image, and generates a noise reduced fluorescence image (Uji, ¶0059, “As a method of reducing noise from a tomographic image, ... the image processing unit first estimates noise from the region ... corresponding to the background of ... a tomographic image. Then, the image processing unit changes the filter size of a median filter, a Gaussian filter, or the like, used for noise reduction depending on the noise quantity”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Uji into the system or method of On and Iketani in order to effectively reduce the amount of noise using the correct filter size. (Uji, ¶0059 "The image processing unit increases the filter size if the noise quantity is large, and decreases the filter size if the noise quantity is small. Accordingly, image blurring by the noise reduction is decreased. If the noise quantity is large, the noise can be reduced. Also, the upper limit value of the filter size is desirably determined by the physical size per pixel").

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over On, US PG Pub. No. 20110317043 (herein referred to as ON) in view of Iketani, US PG Pub. No. 20070073104 (herein referred to as Iketani) and in further view of Uji, et. al., US PG Pub. No. 20160331224 (herein referred to as Uji) and Endo, US PG Pub. No. 20190183315 (herein referred to as Endo).

Regarding Claim 8, the combination of On, Iketani and Uji teaches its base claim. However, the combination does not expressly disclose the image processing apparatus according to claim 7, wherein 
the filter includes any one of an average filter, a median filter, or a bilateral filter.
However, Endo teaches:
the filter includes any one of an average filter, a median filter, or a bilateral filter. (Endo, ¶0057, "The noise reduction unit performs noise reducing processing using, for example, a moving average method, a median filter method, or the like on the image signals").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Endo into the system or method of On, Iketani and Uji in order effectively reduce the amount of noise using the correct filter type.

Regarding Claim 9, the combination of On, Iketani, Uji teaches its base claim. The combination further teaches the image processing apparatus according to claim 7, wherein 
the fluorescence image noise reduction unit  (On, ¶0073, “special light noise reduction section”) 
The combination does not expressly disclose:
includes a class classification processing unit that outputs class classification information based on an image feature amount to which prior learning data is applied, and 
the class classification processing unit 
outputs class classification information based on feature amounts of a visible light image and a fluorescence image for superimposition processing, 
applies a look-up table selected according to the class classification information, 
//acquires the filter size associated with the noise reduction intensity, applies the filter having the acquired filter size to the fluorescence image, and 
generates a noise reduced fluorescence image, and//
the class classification processing unit is implemented via at least one processor.  
However, Endo teaches:
Includes a class classification processing unit (Endo, ¶0181, “classification pattern storage unit” and ¶0182, “the determination unit) that outputs class classification information based on an image feature amount (Endo, ¶0013 "information on feature amounts for describing geometrical features can be used as the information on ... shape") to which prior learning data is applied (Endo, ¶0181, “a classification pattern database, which is a data aggregate of the classification patterns prepared in advance. Data on the feature amounts … may be stored in the classification pattern storage unit”), and 
the class classification processing unit (Endo, ¶0181, “classification pattern storage unit” and ¶0182, “the determination unit)
outputs class classification information based on feature amounts (Endo, ¶0182, “the determination unit extracts … the image, and discriminates a shape pattern …, using the data stored in the classification pattern storage unit”) of a visible light image (Endo, ¶0097, “normal observation image … irradiating the observation target with white light”) and a fluorescence image (Endo, ¶0098, “special observation image ... irradiating the observation target with narrow band light”) for superimposition processing (Endo, ¶0214, “the image displayed on the display unit … may be the synthesized image obtained by synthesizing the normal observation image and special observation image”), 
applies a look-up table selected according to the class classification information (Endo, ¶0188, “a correspondence information database, which is an aggregate of the correspondence information that the defines the correspondence relationship stored in the correspondence information database storage unit”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Endo into the system or method of On, Iketani and Uji in order to determine the shape pattern on an image of a target object in accordance with certain types of target objects to customize noise reduction parameters for a more effective noise reduction approach.
The combination of further discloses:
(Uji, ¶0059, “As a method of reducing noise from a tomographic image, ... the image processing unit first estimates noise from the region ... corresponding to the background of ... a tomographic image. Then, the image processing unit changes the filter size of a median filter, a Gaussian filter, or the like, used for noise reduction depending on the noise quantity”), and 
generates a noise reduced fluorescence image (Uji, Fig. 9 elements 108, and 118 showing the image processing unit ¶0058 used to reduce noise and the displaying unit), and 


    PNG
    media_image6.png
    234
    750
    media_image6.png
    Greyscale

FIG 5B from UJI shows that the image processing parameter depends of findings related to target object (i.e. anatomical features). Noise reduction depends on image processing parameter thru pixel value.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over On, US PG Pub. No. 20110317043 (herein referred to as ON) in view of Iketani, US PG Pub. No. 20070073104 (herein referred to as Iketani) and in further view of Makino, US PG Pub. No. 20180189933 (herein referred to as Makino).

Regarding Claim 10, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 1, further comprising: 
a visible light image noise reduction unit (On, FIG 3, element 217 "Normal light noise reduction unit"), wherein 
the visible light image noise reduction unit executes noise reduction processing on the visible light image (On, ¶0071, “The normal light noise reduction section performs a noise reduction process on a luminance signal based on the matching results (normal light motion vector)”) and generates a noise reduced visible light image (Fig 3, element 219, "output section" connected to elements 211, 213, 215, 217 for normal light) \\in a case where the visible light image has a noise level larger than a predetermined threshold, and\\ 
the image superimposing unit generates a superimposed image of the noise reduced visible light image and the noise reduced fluorescence image (On, Fig 3, element 219, "output section" connected to elements 211, 213, 215, 217 for normal light and elements 212, 214, 218 for special light”, ¶0124, “auto fluorescence imaging”), and  
the visible light image noise reduction unit (On, FIG 3, element 217 "Normal light noise reduction unit") is implemented via at least one processor (On, ¶0096, “A computer may be caused to execute an image signal processing program (software) to read and process the information recorded in the recording medium”).
On does not expressly disclose:

	However, Makino teaches:
in a case where the visible light image (Makino, ¶0024, "light source includes a high intensity lamp that emits white light ... R (Red), G (Green), B (Blue)") has a noise level larger than a predetermined threshold (Makino, ABSTRACT, “A noise reduction processing unit sets a pixel of interest and a neighboring pixel out of a plurality of pixels ... and performs noise reduction processing on the pixel of interest according to … a difference in pixel value between the pixel of interest and the neighboring pixel; and a reference threshold value”, ¶0031, “The ε filter processing unit ... perform high-accuracy noise reduction processing by discarding the neighboring pixels ... for which the above-described difference is greater than or equal to the reference threshold value”), and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Makino into the system or method of On and Iketani in order to acquire a high-quality endoscope observation image by performing sufficient noise reduction processing using an assigned threshold value that is predetermined depending on the image capture environment.

Regarding Claim 11, the combination of On and Iketani teaches its base claim. The combination further teaches the image processing apparatus according to claim 10, wherein 
(On, FIG 10, element 216 and FIG 11 element 216 "special light motion vector information calculation section") calculates a noise reduction intensity having a value which makes a noise level of the noise reduced fluorescence image substantially coincide with a noise level of the noise reduced visible light image (On, ¶0050, "normal light and special light image are acquired at the same time”, see FIG 1; ¶0050, “the calculation target special light motion vector basically coincides with the normal light vector. Therefore, the special light motion vector can be more accurately calculated by calculating the normal light motion vector using the normal light image that is brighter than the special light image instead of directly calculating the special light motion vector”; ¶0111 "the special light motion vector information calculation section that calculates the special light motion vector information based on the normal light motion vector information") forming the superimposed image (On, ¶0124, “auto fluorescence imaging”).  

Response to Arguments/Remarks
Applicant's arguments filed on April 5, 2021 with respect to Claims 1-6, 9-10, 12-14 have been considered but are moot in view of the new ground(s) of rejection herein above, necessitated by the amendment. To the extent that the current arguments apply, each will be addressed below. 
Applicant argues that On does not teach or suggest "a fluorescence image noise reduction intensity calculation unit configured to calculate a noise reduction intensity to be applied to the noise reduction processing; and a superimposing rate setting unit configured to set a superimposing rate of each image which is applied to superimposition processing of a visible light image and the noise reduced fluorescence image executed by the image superimposing unit, wherein the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity that changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction". Furthermore, the amended Claim 1 recites:


    PNG
    media_image7.png
    620
    603
    media_image7.png
    Greyscale

The limitation “a fluorescence image noise reduction intensity calculation unit configured to calculate a noise reduction intensity to be applied to the noise reduction processing” was lifted in verbatim from Claim 2 of the original claim set.
and a superimposing rate setting unit configured to set a superimposing rate of each image which is applied to superimposition processing of a visible light image and the noise reduced fluorescence image executed by the image superimposing unit” was lifted in verbatim from Claim 4 of the original claim set.
The limitation “wherein the fluorescence image noise reduction intensity calculation unit calculates the noise reduction intensity that changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction” is different from Claim 5 of the original claim set, which recites the limitation “wherein the fluorescence image noise reduction intensity calculation unit calculates a noise reduction intensity 30that increases as the superimposing rate of the noise reduced fluorescence image increases”. The difference is that in the amended limitation, the noise reduction intensity changes in a direction, which is broadly interpreted as bidirectional in nature. In claim 5 of the original claim set, the noise reduction intensity increases, which is unidirectional in nature. Therefore, the aforementioned difference constitute a change in scope in amended claims and required further searches.

Iketani teaches a fluorescence image noise reduction intensity calculation unit (Iketani, ¶0065, the noise reduction circuit) that calculates a noise reduction intensity, the noise reduction intensity changes in a direction as the superimposing rate of the noise reduced fluorescence image changes in the direction (Iketani, ¶0041, The "mode switch and a level-set switch" allows the user to decide in what proportion the fluorescent image is synthesized into the resulting image. ¶0065, “The normal image signals and the fluorescent image signals are input to the noise reduction circuit after gain adjustment. Noise in the fluorescent image signals must increase at the Auto Gain Controller circuit because the gain of the fluorescent image signals is increased thereat. Therefore, the noise in the fluorescent image signals is reduced by the noise reduction circuit ... After noise reduction, the fluorescent image signals are input to an image synthesizing circuit”. A higher (lower) proportion of fluorescent image selected for the synthesized image translates into higher (lower) gain in the AGC circuit, and consequently, more (less) noise to reduce in the noise reduction circuit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawaguchi, et. al., (US Pat. No. 20140028880) teaches an image processing device including a noise reduction intensity setting unit that sets an intensity of noise reduction for removing a predetermined noise component, and a noise reduction intensity correcting unit that corrects the intensity of noise reduction based on corrected data obtained according to an edge rate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO AGRA whose telephone number is (571) 272-4045.  The examiner can normally be reached on Telework M-F 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A AGRA/Examiner, Art Unit 2666                                                                                                                                                                                                        

		/KIM Y VU/                           Supervisory Patent Examiner, Art Unit 2666